DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on December 28, 2021 and wherein the Applicant has amended claims 1-7, 10-11, 15, 17, canceled claims 12, 14, 20. In an Examiner-initiated telephone interview with the Applicant Attorney Gregory C. Finch (registration number 69,107) on January 26, 2022, the Applicant has further amended claims 1-9, 15.
In virtue of this communication, claims 1-11, 13, 15-19 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of drawings due to formality issues about the claimed “a plurality of transducers”, as set forth in the previous Office Action, the claim amendment  and argument, see paragraph 4 of page 8 in Remarks filed on December 28, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issue about the claimed “a plurality of transducers”, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification objection due to formality issue, as set forth in the previous Office Action, and for the similar reasons as discussed in withdraw of drawing objection above, the claim amendment  and argument, see paragraph 3 of page 8 in Remarks filed on December 28, 2021, have been fully considered and the argument is persuasive. .
With respect to the objection of claims 1-14, 17-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 12, 13, 20 and through an authorized Examiner Amendment, see the attached Interview Summary PTO-413, and argument, see paragraph 1 of page 9 in Remarks filed on December 28, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-14, 17-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-8, 10-11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6, 8, 12-13 of U.S. Patent No. 10,645,492 B2 and in view of Lissek et al (US 20120330653 A1), and to the double patenting rejection of claim 15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 8 of U.S. Patent No. 10,645,492 B2 and in view of Yonak (US 20080170472 A1), the applicant terminal disclaimer filed on December 28, 2021 has been approved and therefore, the double patenting rejection of claims 1-8, 10-11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6, 8, 12-13 of U.S. Patent No. 10,645,492 B2 and in view of Lissek et al (US 20120330653 A1), and to the double patenting rejection of claim 15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 8 of U.S. Patent No. 10,645,492 B2 and in view of Yonak (US 20080170472 A1), as set forth in the previous Office Action, have been withdrawn.
35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and including the cancelation of claim 20, and through authorized Examiner Amendment, see the attached Interview Summary, and argument, see paragraph 5 of page 9 in Remarks filed on December 28, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 11, 15-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the previous Office Action, the Applicant’s amendment, including through the Examiner Amendment as attached Examiner Amendment Claim List, and argument, see paragraphs 1 of page 10 in Remarks filed on December 28, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §/102(a)(1), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above and the argument, see paragraph 5 of page 9, paragraphs 1-2 of page 11 in Remarks filed on December 28, 2021, the prior art rejection of other independent claims 7, 15 and dependent claims 2-6, 8-11, 13, 16-19, as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Gregory C. Finch (registration number 69,107) on January 26, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Allowable Subject Matter
Claims 1-11, 13, 15-19 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654